Of the $10,420.98 seized in a gambling raid, there is evidence that $7,000 of this money was the property of others not connected with gambling and the balance, or $3,420.98, was the property of defendant Krol. It also appears that of this latter sum $420.98 was the prize of gaming and was being held for the payment of the winnings. All of the above money was seized under and by virtue of the authority contained in Act No. 328, § 308, Pub. Acts 1931 (Comp. Laws Supp. 1940, § 17115-308, Stat. Ann. § 28.540). Under the above act an officer may search such house, room or place, "and if any lottery, policy or pool tickets, slips, checks, manifold books or sheets, memoranda of any bet, or other implements, apparatus or material of any form of gaming be found in said place, to take into his custody all the implements, apparatus or material of gaming as aforesaid."
The above act refers not only to "apparatus" but also to "material of gaming." In my opinion the words "material of gaming" may include money which is being used as the prize and as such may be seized. The $420.98 should not be returned. The balance of the money should be returned to its rightful owner.
The order for the return of money is modified to conform to this opinion.
BOYLES, C.J., and CHANDLER, NORTH, STARR, and BUTZEL, JJ., concurred with SHARPE, J. *Page 628